Case 2:21-cv-01289-KM-ESK Document 35 Filed 05/25/21 Page 1 of 1 PageID: 514




                              May 25, 2021


Via E-File Only
Honorable Edward S. Kiel, U.S.M.J.
United States District Court
2 Federal Square Courtroom 8
Newark, New Jersey 07101
           Re:   Estate of Andrew Dixon v. City of Newark, et al.,
                 Docket No: 2:21-cv-01289-JKM-ESK
Your Honor:

     Before Your Honor is defendants’ Motion to Dismiss Against
the City and Mayor, returnable June 7, 2021, with plaintiff’s
opposition due May 24, 2021.

     With the consent of counsel, I respectfully request that the
Court reschedule the current motion to June 21, 2021, due to my
ongoing family medical emergencies which have not been resolved.
Plaintiff’s Opposition will be filed no later than June 7, 2021,
although I anticipate it will be filed before that date.
Defendants’ Reply Brief will be due by June 14, 2021.

     Your Honor’s consideration is greatly appreciated.


                                         Respectfully submitted,

                                         HINSON SNIPES, LLP


                                   By:   /s Tracey Hinson
                                         Tracey Hinson, Esquire
